 



Exhibit 10.14
SELLING AGREEMENT
     This Agreement, effective as of the 28th day of December, 2007, is made by
and among ML Life Insurance Company of New York (“Insurer”), and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Distributor”), selling products listed on
the attached Appendix A (hereinafter referred to collectively as “The Company”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Broker/Dealer”) and its
duly licensed insurance affiliate(s), Merrill Lynch Life Agency Inc., a
Washington corporation, and the corporations listed together with their
respective states of incorporation on the signature pages hereof (hereinafter
referred to collectively as “General Agent”).
     Where applicable, any reference in this Agreement to General Agent or the
Company, while defined collectively, will be deemed to refer to the individual
entity liable for the stated act.
     The Company represents that it is the issuer of those products listed on
Appendix A. The Company further represents that the products and approved
contracts, applications, riders, endorsement etc. (“Forms”) listed on Appendix A
are, (i) properly filed and/or approved for use by each state insurance
department where the product is available for sale and that the Forms comply in
all material respects with applicable insurance and securities state laws,
regulation notices or bulletins; and (ii) where applicable, registered under the
Securities Act of 1933 and the Investment Company Act of 1940, that the
registration statements and prospectuses comply in all material respects with
the applicable provisions of such acts, and do not contain any untrue statement
of material fact nor omit to state a material fact required to be stated
therein, or necessary to make the statements therein not misleading.

1



--------------------------------------------------------------------------------



 



     Broker/Dealer and Distributor each represent that it is registered as a
broker and dealer under the Securities Exchange Act of 1934, as amended, and is
a member in good standing of the Financial Industry Regulatory Authority
(“FINRA”).
     General Agent represents that with respect to Securities and Exchange
Commission-registered contracts sold under this Agreement, its producers shall
be registered representatives of Broker/Dealer acting in accordance with SEC No
Action letter date May 21, 1975, is duly licensed and lawfully authorized to
distribute any unregistered products, if available for sale under this
agreement.
I. Appointment
     Subject to all the terms of this Agreement, and to the applicable state
insurance and securities laws regarding licensing insurance agents, General
Agent is hereby appointed by the Company to represent it and any subsidiary,
agency or company designated by it in writing, only in accordance with the terms
of this Agreement, in the sale of annuity products set forth in Appendix A,
attached to and made a part of this Agreement and in any written amendment
thereto, (hereinafter referred to as “Products” or “the Products”), in any
jurisdiction in which General Agent is validly licensed and in good standing and
in which the Products may be legally sold and while any applicable registration
under the Securities Act of 1933, as amended, is in effect. General Agent hereby
accepts such appointment. The Company and General Agent agree that this
Agreement is not an exclusive Agreement and no rights of exclusivity arise here
from in favor of either party. Distributor has been appointed as the principal
underwriter of the registered products of Company.

2



--------------------------------------------------------------------------------



 



II. Authorization and Responsibilities
     General Agent and Broker/Dealer is authorized to:
     A. promote, market, solicit, sell and deliver the Products, receive, and
forward initial premiums thereon, and perform any other act specifically
authorized by this Agreement or in writing by the Company; and
     B. designate its producers, subject to the approval of the Company, as
General Agent deems necessary to conduct the General Agency business under this
Agreement. Any such producers that General Agent allows to sell the Products or
to whom General Agent pays commissions under this Agreement shall also be
licensed and appointed as required by law and securities registered as required
by law.
     C. General Agent shall notify the Company promptly upon notice of
termination of any Broker. General Agent shall provide, or shall forward to
Producers such document request by Company to provide, the Company with
appropriate authorization to allow the Company to conduct such background and
credit investigations of Producers as may reasonably be necessary or appropriate
under applicable law.
III. Relationship
     General Agent shall freely exercise its own judgment as to the time, place
and means of exercising authority under this Agreement. General Agent is an
independent contractor and nothing in this Agreement shall create the
relationship of employer and employee between the Company and General Agent and
its producers and employees. Nothing contained in this Agreement shall restrict
General Agent from acting as an agent or producer for other insurance companies.

3



--------------------------------------------------------------------------------



 



IV. General
     The Company shall maintain an administrative office to which all policy
applications, premiums and policy service requests shall be referred by General
Agent. The Company shall designate dedicated service personnel to support
General Agent’s business. The Company will accept business only from General
Agent’s producers properly licensed and appointed to sell the Products for which
applications are submitted by such producers. In the event that any of the
Products are not approved products of General Agent prior to General Agent’s
execution of this Agreement, they must be so approved prior to this Agreement’s
effective date.
     General Agent will obtain and transmit promptly to the Company all
applications and premiums for the Products. All premiums shall be submitted to
the Company by check payable to the Company or by wire transfer directly to the
Company’s designated account.
     General Agent shall provide the Company with any necessary paperwork and
license information required by state insurance departments in order to appoint
General Agent or designated producers with the Company and the Company shall use
best efforts to forward all appointment paperwork to state insurance departments
within two (2) business days of receipt of all necessary information from
General Agent.
     Upon issuance of a contract, unless otherwise delivered to General Agent’s
producer at General Agent’s request, the Company shall promptly deliver such
contract to its purchaser by first class mail to the purchaser’s last known
address of record. For purposes of this provision, “promptly” shall be deemed to
mean not later than five (5) business days.

4



--------------------------------------------------------------------------------



 



V. Unauthorized Acts
     General Agent and Producers have no authority to, and General Agent shall
ensure that it and any Producer shall not: (a) make any promise or incur any
debt on behalf of the Company; (b) hold themselves out as employees or
affiliates of the Company unless true; (c) misrepresent, add, alter, waive,
discharge, or omit any provision of the Products, the then-current prospectus
for the registered Products or the underlying funds, Company produced
confirmations and statements or any other Company materials; (d) give or offer
to give, on the Company’s behalf, any advice or opinion regarding the taxation
of any purchaser’s or prospective purchaser’s income or estate in connection
with the sale or solicitation for sale of any Products.
VI. Expenses
     General Agent shall pay all expenses whatsoever connected with operating
its insurance business except that the Company shall pay those expenses which it
expressly assumes under this Agreement or otherwise in writing.
VII. Compliance
     A. The Company agrees that during the continuance of this Agreement it will
take all action which is required for it to comply and for all Products marketed
hereunder to comply, and to continue to comply with all applicable federal and
state laws and regulations, and the rules and regulations of all appropriate
self-regulatory organizations. The Company represents that all Products marketed
hereunder as well as any prospectus for any Products marketed hereunder and all
advertising or sales promotional material provided by the Company hereunder have
been

5



--------------------------------------------------------------------------------



 



reviewed and approved, as applicable, by the Company’s legal and/or compliance
personnel, including the Distributor’s FINRA Registered Principal.
     All parties to this Agreement each represent that during the continuation
of the Agreement they will take all action which is required for them to comply
with state and federal laws and regulation, and the rules and regulations of all
self-regulatory organizations with respect to the sale of annuities, including
variable annuities.
     B. The Company shall appoint, prior to any solicitation of the Products,
all producers mutually agreed to by the parties. Such appointments shall be in
any and all states where General Agent indicates a designated producer will be
doing insurance business under this Agreement and shall be at the expense of the
Company. Throughout the term of this Agreement, each of General Agent’s District
Annuity Specialists and any other of General Agent’s insurance specialists shall
be appointed at the Company’s expense in all states where such District Annuity
Specialist or insurance specialist holds an insurance license and in all states
included in their respective territories as designated by General Agent. The
Company shall use its best efforts to appoint producers based upon electronic
transmissions of licensing information from General Agent. The Company shall
provide General Agent with an electronic file to the designated General Agent
data center, updating the appointment status of General Agent’s designated
producers on a weekly basis or as otherwise requested by General Agent. Except
as otherwise specified herein, regardless of individual production, Company
shall renew at the Company’s expense all appointments of General Agent’s life
insurance specialists (currently District Annuity Specialists and their
assistants). Further, regardless of individual production, the Company shall
also renew at the Company’s expense for not less than twenty-four (24) months
from their original appointment date all appointments of General Agent’s other
producers.

6



--------------------------------------------------------------------------------



 



Thereafter, the Company shall continue to renew at its expense all appointments
of General Agent’s other producers who have made a sale under this Agreement
within the year prior to any renewal date. Company shall not terminate or fail
to renew any designated producer’s appointment for non-production without thirty
(30) days prior written notice to General Agent. If Company does not renew any
designated producer’s appointment for non-production, Company shall notify said
producer directly and indicate said non-renewal on its daily electronic
appointment file provided to General Agent.
     C. The parties understand and agree that General Agent is party to an
agreement with the National Insurance Producer Registry (“NIPR”). As a result of
this agreement between General Agent and NIPR, General Agent does not retain
actual hard license copies for its individual producers.
VIII. Notice and Required Regulatory Reports
     A. The Company will give General Agent notice in advance of any changes
made with regard to the Products marketed under this Agreement. If the decision
to make changes with regard to such Products is not in response to legal or
regulatory mandate, thirty (30) days prior written notice to General Agent is
required.
     B. Each party shall notify the others within ten (10) days of its obtaining
knowledge of any actual or impending material adverse change in its Company’s
financial condition, the financial condition of any subsidiary, parent company
or reinsurer, or if any published rating of the party, any subsidiary, parent or
reinsurer has been or is to be lowered. Each party shall also notify the others
within ten (10) days of its obtaining knowledge of any actual or impending

7



--------------------------------------------------------------------------------



 



material adverse change in the financial condition of any reinsurer if such
change has or could have a material effect on the financial condition of the
party or its affiliates.
     C. (1) Within twenty (20) days after the Company has sent or delivered the
following reports to the pertinent regulatory agency, the Company agrees to send
or furnish General Agent a copy of each such report actually filed. If the
Company fails to provide such copies, the General Agent shall give notice
thereof and allow twenty (20) days from date of notice to provide the requested
documents.
The reports are:

  (a)   The Annual Statement of the Company filed with the Company’s state of
domicile.     (b)   The Quarterly Convention Statement of the Company filed with
the Company’s state of domicile.

          (2) If the Company is part of an insurance holding company system
under the laws of its state of domicile and subject to said laws, the Company
agrees to send within twenty (20) days of delivery to the pertinent regulatory
agency, copies of the following:

  (a)   Any amendments to the Company’s Registration Statement.     (b)   The
Company’s Annual Report describing transactions during the prior year with
entities within the holding company system.     (c)   Any requests for approval
filed by the Company with said regulatory agency with respect to any proposed
transaction(s) between the Company and any entity within the holding company
system.

8



--------------------------------------------------------------------------------



 



  (d)   If applicable, the 10K report of the Company’s parent filed with the
United States Securities and Exchange Commission (“SEC”).     (e)   If
applicable, the 10-Q report of the Company’s parent filed with the SEC.

     D. Each party will notify the other of any regulatory or administrative
investigation or inquiry, claim, judicial proceeding or customer complaint which
may affect Products marketed or services rendered under this Agreement within
ten (10) days of knowledge of such, excluding, however, claims for benefits
under a policy or application or contests regarding the validity,
enforceability, or construction of any policy or application issued by the
Company.
          (1) Within ten (10) days after receipt by either party of notice of
any such customer complaint, investigation or proceeding involving General Agent
or any of its Producers, the party in receipt thereof will notify the other
party by forwarding a copy of all documents received in connection with the
matter and will communicate to the other party additional information it deems
necessary to furnish the other party a complete understanding of the same.
          (2) In the case of a customer complaint with respect to General Agent,
any designated producer or any company or person affiliated with General Agent
or any designated producer, the parties shall not take any final action with
respect to such complaint without prior consultation with the other party
involved. This Subparagraph D (2) shall survive termination of this Agreement.
          (3) For the purposes of this Agreement, the term “customer complaint”
shall mean a written communication either directly from a purchaser or a
purchaser’s representative or indirectly from a regulatory agency to which a
purchaser or a purchaser’s representative has

9



--------------------------------------------------------------------------------



 



written expressing a grievance. Further, for purpose of this Agreement, any oral
complaints alleging misrepresentation of information or improper sales practices
shall be treated as a written complaint.
     Each party agrees to cooperate fully with the other in any regulatory
investigation, administrative or judicial proceeding or customer complaint
regarding products marketed or services rendered under this Agreement. This
Subparagraph D(4) shall survive termination of this Agreement.
     Each party shall bear its own cost and expenses in complying with any
regulatory investigation, administrative or judicial proceeding, customer
complaint, or regulatory or self-regulatory requests, subject to any right of
indemnification that may be available pursuant to Section XXIII of this
Agreement.
     E. Distributor agrees that it shall act as Broker/Dealer’s agent in
providing customer confirmations pursuant to Rule 10b-10 under the Securities
Exchange Act of 1934, as amended the (“1934 Act”) and shall confirm or cause to
be confirmed to customers of Broker/Dealer all contract transactions, as and to
the extent legally required. Distributor either directly or through the services
of the Company shall maintain as agent for Broker/Dealer in compliance with
Rules 17a-3 and 17a-4 under the 1934 Act all books and records concerning such
customer confirmations.
     F. If applicable, Company shall confirm to General Agent either
electronically or in writing any change in interest rates for new contracts,
additional premiums or renewals as soon as Company becomes aware or receives
notice of any such change. At all times Company shall

10



--------------------------------------------------------------------------------



 



provide General Agent with access to current interest rates for Products
marketed under this Agreement.
     G. All communications under this Agreement shall be in writing and shall be
mailed by certified mail, postage prepaid, sent by recognized overnight courier
service, or transmitted by facsimile, with receipt confirmed by the transmitter
via telephone within twenty-four (24) hours of transmission, provided a
duplicate copy thereof is mailed by certified mail or sent by courier service,
as indicated above;

                 
 
    (1 )   if to General Agent, to:    
 
               
 
          Merrill Lynch Life Agency Inc.    
 
          1700 Merrill Lynch Drive, 3rd Floor    
 
          Pennington, New Jersey 08534    
 
          Attention: Lori Caracappa    
 
               
 
          with a copy to:    
 
               
 
          Merrill Lynch Insurance Group, Inc.    
 
          1700 Merrill Lynch Drive, 3rd Floor    
 
          Pennington, New Jersey 08534    
 
          Attention: Barry Skolnick, Senior V.P. & General Counsel    
 
               
 
    (2 )   if to the Company, to:    
 
               
 
          ML Life Insurance Company of New York    
 
          4333 Edgewood Road NE    
 
          Cedar Rapids, IA 52499    
 
          Attention: President and Division General Counsel    

     Notice will be deemed to have been effected once the certified mail or
courier package has been delivered or once receipt of the facsimile has been
confirmed in accordance with instructions, above.
     Either party may change the address indicated herein by written notice to
the other.

11



--------------------------------------------------------------------------------



 



     H. For the purposes of this Agreement, the term “days” shall refer to
calendar days unless otherwise specifically indicated.
IX. Litigation
     Each party shall use its best efforts to give reasonable notice of any
legal proceedings against a third party regarding or affecting Products marketed
or services rendered under this Agreement except in the case of any legal
proceeding instituted against a customer of General Agent, Company agrees to
provide ten (10) days prior notice.
X. Limitation
     A. To the extent permitted by law, the Company has the right to reject any
applications or premiums received by it and to return or refund to an applicant
such applicant’s premium. In the event that the Company rejects an application,
it will return any premium paid by the applicant to such applicant and will
promptly notify General Agent and producer of such action. In the event that a
purchaser exercises his or her “free look” right under a Product, any amount to
be refunded will be so refunded to the purchaser by the Company.
     B. Subject to Section VII(A) hereof, the Company may limit the amount and
type of contract it shall distribute or issue and the amount of premium or
deposit it shall accept.
XI. Territory, Withdrawal of Business and Policy Forms
     The Company, upon thirty (30) days prior written notice to General Agent,
may stop doing business in any state or territory or withdraw any Products from
sale by General Agent. The foregoing notwithstanding and in the sole discretion
of the Company, the Company may

12



--------------------------------------------------------------------------------



 



immediately suspend the sale of any Products and may immediately cease doing
business in any state upon notice to General Agent when such suspension or such
cessation of business is in response to regulatory authority. The Company may
additionally resume the use of Products at any time upon thirty (30) days prior
written notice to General Agent, or such lesser period of time as agreed to by
General Agent. In such event, the Company shall specifically advise General
Agent of any modifications or changes to the resumed Products and provide
General Agent with complete copies of any changed forms at the time notice is
given to resume sales of the Products.
XII. Compensation
     A. The Company will pay General Agent compensation hereunder as provided in
the Commission Schedule attached to and made a part of this Agreement for sale
during the term of this Agreement. Compensation will be paid on premiums
received by the Company for issued Products which are produced in accordance
with this Agreement and are accepted by the proposed owners, and are not
refunded during any “free look” period required by law or permitted under a
Product. The Insurer is solely responsible for the payment of all commissions
under this Agreement. Distributor’s liability, if any, for commissions is
limited solely to proceeds of commissions received from Insurer.
     The Company may alter or amend the Commission Schedule for all Products
upon thirty (30) days prior written notice to General Agent and the issuance of
a new Commission Schedule. Changes or amendments to the rate of compensation
payable on premiums or on asset-based compensation become effective for Products
issued on or after the effective date of such changes unless otherwise agreed to
in writing by General Agent and the Company. Changes or

13



--------------------------------------------------------------------------------



 



amendments to the rate of compensation payable on premiums or asset-based
compensation will not apply to Products issued prior to the effective date of
such change, unless otherwise agreed in writing by General Agent and the
Company. Changes or amendments to the Commission Schedule that do not relate to
rate of compensation may be applied to Products issued prior to the effective
date of the change.
     Initial and trail commissions are payable to General Agent when earned
under the applicable Commission Schedule. The terms of said Commission Schedule
notwithstanding, all commissions or other compensation payable based on the
production of designated producers hereunder shall be paid and reported only to
General Agent.
     B. The Company will send electronically a Statement of Account referencing
all compensation payable hereunder for the preceding week to General Agent on a
daily basis. Any and all compensation payable hereunder will be paid only to
General Agent, on an automated basis, each day.
     C. With respect to commissions or compensation owed by the Company or any
affiliate to the General Agent, the Company shall have the right to set off
against such amounts any chargebacks payable by the General Agent under this
Agreement, to the extent permitted by applicable law.
     D. Producers shall have no interest in this Agreement or right to any
commissions to be paid by the Company to General Agent. General Agent shall be
solely responsible for the payment of any commission or consideration of any
kind to producers.
     E. General Agent shall be solely responsible under applicable tax laws for
reporting of compensation paid to producers and for any withholding of taxes
from compensation paid to producers, including, without limitation, FICA, FUTA,
and federal, state and local income taxes.

14



--------------------------------------------------------------------------------



 



     F. This Section XII shall survive termination of this Agreement.
XIII. Books, Records
     A. Each party hereto shall have the right, during normal business hours and
upon ten (10) days prior written notice, to audit and inspect the books and
records of the other party relating solely to the business contemplated by this
Agreement. Such books and records will be complete and available for review at
each party’s business offices in a good and legible condition for a period of
three (3) full calendar years after the year of termination of this Agreement,
or longer if required by applicable federal or state law or regulation, during
which time this audit right shall continue.
     B. The Company shall furnish General Agent with all necessary forms
required by applicable SEC and state insurance regulations, such as replacement
analysis forms, disclosure material etc. required for use in connection with the
sale of the Products.
     C. The Company shall furnish General Agent with in-force current customer
data and contract information through electronic means in a manner and format as
specified in Appendix B.
     D. Any unused contracts, forms, applications and other supplies furnished
by the Company to General Agent shall always remain the property of the Company
and shall be accounted for and returned to the Company or destroyed by General
Agent on demand.
     E. The Company will provide General Agent, on at least a quarterly basis,
with the following statistical information: dollar amount of business generated;
number and accumulated value of contracts in force and number and dollar amount
of surrenders to date.

15



--------------------------------------------------------------------------------



 



XIV. Product Names
     A. The Company hereby represents and warrants that the Company, together
with its affiliates, has exclusive right, title and interest in all Products’
names.
     B. The Company shall indemnify and defend General Agent from and against
any and all claims (including the costs of reasonable attorneys’ fees,
investigation and defense of such claims) relating to General Agent’s use
hereunder of any Products’ names.

     C. Each party shall notify the other promptly in writing of any and all
allegations or claims by others of which it may become aware that the use of any
Products’ names infringes any trademark or service mark, violates any property
right of a third party, or violates or is contrary to any law, regulation,
order, consent, or the like. The Company shall notify General Agent of the
settlement or outcome of any such claim or suit.
XV. Customer and Producer Confidentiality
     The Company agrees that the names and addresses of all customers and
prospective customers of General Agent, of General Agent’s parent company and of
any affiliated company as well as the names, address and any information of all
Producers of General Agent which may come to the attention of the Company or any
company or person affiliated with the Company as a result of this Agreement are
confidential. Such customer or producer information shall not be used, without
the prior written consent of General Agent, by the Company or any company or
person affiliated with the Company for any purpose whatsoever except as may be
necessary in connection with the administration and servicing of products sold
by or through General Agent.
     In no event shall the names and addresses of such customers and prospective
customers and Producer information that constitute confidential information
under this Agreement be

16



--------------------------------------------------------------------------------



 



furnished by the Company to any other company or person including, but not
limited to: (1) any of such company’s managers, agents or producers which are
not designated producers of General Agent; (2) any company affiliated with the
Company or any manager, agent or producer of such company; or (3) any securities
broker-dealer or any insurance agent affiliated with such broker-dealer other
than Merrill Lynch, Pierce, Fenner & Smith.
     The Company agrees that neither the Company nor any company or person
affiliated with the Company shall solicit directly any customers whose names
constitute confidential information pursuant to this Section. Notwithstanding
the foregoing, Company reserves the right to contact customers or Producers for
purpose of conversation of existing annuity or life insurance policies. Further,
the parties understand that the Company or its affiliates may, from time to
time, conduct general and untargeted solicitations of investments, insurance or
annuity products using its own information or other publicly available
information, but not the customers’ information. Such general untargeted
solicitations may incidentally include General Agent’s customer and shall not be
considered a breach of this Section provide that the Company or its affiliates
received Customer Information from a third party or independently and not in any
way as a result of the its relationship hereunder. The Company shall keep
Customer Information separate and secure under this Agreement.
     The intent of this paragraph is that the Company shall not utilize, or
permit to be utilized, its knowledge of General Agent, of its parent company or
of any affiliated companies or of the customers of any of the foregoing for the
solicitation of sales of any products or services.
     This Section XV shall survive termination of this Agreement.

17



--------------------------------------------------------------------------------



 



XVI. Gramm-Leach-Bliley Compliance
     The parties hereby acknowledge that they are subject to the privacy
regulations under Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et
seq., (“GLBA”), to which regulations the parties are required to obtain certain
undertakings from each other with regard to the privacy, use and protection of
nonpublic personal financial information of Broker/Dealer’s and/or General
Agent’s clients or prospective clients or Company’s insureds or prospective
insureds. Therefore, notwithstanding anything to the contrary contained in this
Agreement, the parties agree that: (1) they shall not disclose or use any Client
Data except to the extent necessary to carry out their obligations under this
Agreement and for no other purpose, (2) they shall not disclose Client Data to
any third party, including, without limitation, their respective third party
service providers except to the extent necessary to carry out their obligations
under this Agreement and then only with an agreement in writing from the third
party to use or disclose such Client Data only to the extent necessary to carry
out their respective obligations under this Agreement and for no other purposes,
(3) they shall maintain, and shall require all third parties approved under
subsection (2) to maintain effective information security measures to protect
Client Data from unauthorized disclosure or use, and (4) they shall provide each
other with information regarding such security measures upon the reasonable
request of the other party and promptly provide the other with information
regarding any failure of such security measures or any security breach related
to Client Data. The obligations set forth in this Section shall survive
termination of the Agreement. For the purposes of this Agreement, Client Data
means the nonpublic personal Information (as defined in 15 U.S.C. § 6809(4)) of
the parties’ clients or prospective clients or insureds or prospective insureds
received by the other party in connection with the performance of its
obligations under the Agreement, including, but not limited to (I) an

18



--------------------------------------------------------------------------------



 



individual’s name, address, e-mail address, IP address, telephone number and/or
social security number, (II) the fact that an individual has a relationship with
the other party and their parents, affiliated or subsidiary companies, or
(III) an individual’s account information.
     The parties acknowledge that each of them may be under a separate duty to
effect compliance with the GLBA. The parties shall use their best efforts to
coordinate their actions in the performance of the actions contemplated by this
Agreement so as to ensure both compliance with GLBA and avoid conflicts among
themselves.
XVII. Anti-Money Laundering
     Broker/Dealer acknowledges that it has in place procedures to comply with
all applicable provisions of the USA PATRIOT Act, including: (a) the requirement
for an anti-money laundering program; (b) the requirement for a Customer
Identification Program (CIP); (c) the requirement to file suspicious activity
reports; and (d) that Broker/Dealer has an ongoing training program on products
subject to Anti-Money Laundering regulations for its affiliated registered
representatives and will produce documentation of specific registered
representatives upon request.
     Broker/Dealer will not knowingly sell any product issued by the Company to:
(1) any investor listed on the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) list of prohibited persons, entities, and countries, or
(2) a foreign shell bank, as defined in the USA PATRIOT Act.
     Broker/Dealer, General Agent and the Company each agree that, if authorized
by law to do so, each may choose to share information with one another pursuant
to Section 314 of the USA PATRIOT Act as to matters for which such sharing is
permitted.

19



--------------------------------------------------------------------------------



 



     Company has developed and implemented Anti-Money Laundering procedures in
accordance with applicable laws and regulations. General Agent shall use
reasonable efforts to support Company with such procedures. Notwithstanding the
foregoing, General Agent acknowledges that Company will rely on General Agent to
have in place appropriate AML and CIP procedures and controls as specified
above, and to follow such procedures and controls in connection therewith
relating to the sale of Company’s products.
XVIII. Advertising Approval
     A. The Company agrees that it will make available to General Agent for
General Agent’s review and prior approval any advertising or sales promotional
material to be sent to or used by General Agent’s designated producers,
employees, representatives, and/or customers which relates to the sale of the
Products, at least thirty (30) days prior to the scheduled release of such
information or material directly to General Agent’s designated producers,
employees, representatives, and/or customers. Such material shall have been
reviewed and approved by the Company’s legal and/or compliance personnel,
including a FINRA Registered Principal, as applicable. Such material will not be
released to General Agent’s designated producers, employees, representatives,
and/or customers without General Agent’s approval. The Company shall maintain
product-specific advertising or sales promotional materials on an up-to-date
basis and shall promptly notify General Agent when any previously- approved
materials are withdrawn or are no longer accurate.
     B. General Agent agrees that neither it nor its designated producers or
employees shall use in any way create, print, publish, disseminate, or otherwise
make available to its designated producers, employees or customers any press
release, advertising or sales

20



--------------------------------------------------------------------------------



 



promotional material which refers to the Company (or any affiliate thereof) or
Products or contains any of the Company’s trademarks without the prior consent
of the Company. The consideration for and the giving of such Company approval
shall apply to each specific request and shall not be construed to have applied
to any subsequent materials or programs.
     The provision of Products and Sales Material to General Agent, or sales
material referring to the General Agent, shall not provide the receiving party
with any license to use any tradenames, trademarks, service marks or logos or
proprietary information of the providing party, except to the extent explicitly
allowed in writing by the providing party necessary to carry out the purposes of
this Agreement.
     C. The Company agrees that neither it nor its agents, or employees shall
use in any way, print, publish, disseminate, or otherwise make available to its
agents, employees, or customers any press release, advertising or sales
promotional material which refers to General Agent or contains any of General
Agent’s trademarks without the prior consent of General Agent.
     D. “Advertising or Sales Promotional Material” for the purpose of this
contract shall include:

  (1)   printed and published material, audiovisual material, billboards and
similar displays, descriptive literature used in direct mail, newspapers,
magazines, radio and television scripts;     (2)   descriptive literature and
sales aids of all kinds including but not limited to circulars, leaflets,
booklets, marketing guides, seminar material, computer print-outs, depictions,
illustrations and form letters;

21



--------------------------------------------------------------------------------



 



  (3)   material used for the training and education of designated producers
which is designed to be used or is used to induce the public to purchase or
retain Products; and     (4)   prepared sales talks, presentations and material
for use by designated producers.

     E. Any sales or promotional materials developed by one party and delivered
to the other will be owned solely by the party that developed the materials.
     F. Any unused materials furnished by one party to the other shall always
remain the property of the party who furnished such materials and shall be
accounted for and returned to the owner on demand.
XIV. Software
     From time to time the Company may develop and make available to General
Agent computer software or related materials (“Software”) in magnetic, written,
or other form, to be used in connection with the sale of the Products. The
Company hereby grants General Agent a non-exclusive royalty-free license to use
any such Software. The Company warrants that all such Software is and shall
remain its exclusive property, free from all third party claims. The Company
shall indemnify and defend General Agent from and against any and all losses or
claims (including the costs of reasonable attorneys’ fees, investigation and
defense of such claims) relating to General Agent’s non-exclusive, royalty-fee,
license to use such Software. General Agent agrees not to use such Software for
any purpose except for which it was provided and not to copy such Software
except as required to perform its obligations hereunder, nor to

22



--------------------------------------------------------------------------------



 



generate or obtain written copies of Software supplied in magnetic form and to
return all such Software and all copies upon demand or upon written termination
of this Agreement.
     The Company represents, warrants, and covenants that (i) all Software shall
be free from significant programming errors and defects; and (ii) all Software
(and all updates thereto) shall be delivered free of any “worm”, “virus”, “lock
out”, or “self destruct” devices, as such terms are understood in the computer
industry.
     This Section XIV shall survive termination of this Agreement.
XX. Training
     The Company will, at its own costs, provide the necessary personnel to
provide training sessions to General Agent’s employees and representatives in
order to familiarize them with the Products and to introduce new Products to be
marketed hereunder. The Company will provide additional initial training as
mutually agreed to by General Agent and the company at General Agent’s
Jacksonville, Florida location to General Agent’s licensing, commission and
marketing operations. Training sessions shall be conducted thereafter at
locations as mutually agreed between the parties on at least a semi-annual
basis, or as otherwise mutually agreed between the parties.
XXI. Processing Standards
     The Company will implement reportable processing standards with regard to
supporting new business and in-force servicing of General Agent’s business.
During and after the term of this Agreement, the Company shall use its best
efforts to meet processing standards as identified in Appendix C for business
sold under this Agreement. During the term of this Agreement, the

23



--------------------------------------------------------------------------------



 



Company shall measure and report to General Agent, as reasonably requested,
actual performance against these standards.
XXII. Amendment; Assignment
     This Agreement may be amended, modified or waived, in whole or in part,
only by a writing signed by the party against whom enforcement thereof is
sought. This Agreement may be assigned by either party only with the prior
written consent of the other party. This Agreement shall be binding on the
parties’ respective successors and assigns.
XXIII. Indemnification
     A. The Company shall indemnify and hold General Agent, its officers,
employees and agents harmless against all civil liability, including attorneys’
fees and costs of investigation and defense incident thereto arising as a result
of errors, omissions, negligence, misrepresentation, fault, wrongful action or
breach of any representation or warranty by the Company, its affiliates, agents
(other than General Agent), or any officer, director or employee of the Company
or said affiliates or agents (including) but not limited to (i) providing any
unauthorized sales material or any verbal or written misrepresentations or any
unlawful sales practices concerning the products by company’s employees or
company’s agents to General Agent, (ii) failure to provide adequate disclosure
including, but not limited to tax disclosure, concerning the Products or to
properly administer the Products and (iii) failure to comply with any applicable
federal law or regulation, state law or regulation, administrative or exchange
rule or regulation, or rule of any applicable self-regulatory organization) in
the performance of obligations hereunder.

24



--------------------------------------------------------------------------------



 



     B. General Agent shall indemnify and hold the Company, its officers and
employees harmless against all civil liability, including attorneys’ fees and
costs of investigation and defense incident thereto arising as a result of
errors, omissions, negligence, misrepresentation, fault or wrongful action of
General Agent or its affiliates, or of any officer, director, employee of
General Agent or sales persons associated with General Agent including but not
limited to (i) any unauthorized use of sales materials or any verbal or written
misrepresentations or any unlawful sales practices concerning the Products by
General Agent, its agents, employees, or representatives; (ii) claims for
commissions, services fees, development allowances,reimbursements, or other
compensation or remuneration of any type relating to any Broker or former Broker
or relating to any employee General Agent or any of its Broker; (iii) failure to
comply with any applicable federal law or regulation, state law or regulation,
administrative or exchange rule or regulation, or rule of any applicable
self-regulatory organization, in the performance of obligations hereunder.
     C. This Section XXIII shall survive the termination of this Agreement.
XXIV. Arbitration
     A. Any and all disputes arising under this agreement shall be settled by
arbitration in New York City, NY or such other place as may be mutually agreed
upon by the parties, under the then current rules of the American Arbitration
Association, and judgment may be entered upon the award in any court of
competent jurisdiction. The arbitration will be determined by one neutral
arbitrator mutually agreed to by each party. If the parties fail to appoint an
arbitrator on a timely basis or are unable to agree on the choice of an
arbitrator on a timely basis, any one of the

25



--------------------------------------------------------------------------------



 



parties may apply to the America Arbitration Association to appoint a neutral
arbitrator to sit and hear the arbitration.
     B. The determination of the arbitrators shall be final and binding on all
parties to the extent that arbitrator(s) do not exceed their statutory
authority. The costs of arbitration shall be equally borne by the Company and
General Agent provided, however, that the arbitrators may assess one party more
heavily than the other for these costs upon a finding that the party did not
make a good faith effort to settle the dispute informally when it first arose.
Each party hereto hereby waives the right to a trial by either a jury or a
court, including but not limited to a trial of any issue concerning the validity
of this section and the right of appeal from the arbitrator’s award. Each party
waives any claim to recover punitive damages and non-compensator damages against
the others.
XXV. Termination
     A. Termination
     After the initial annual term of this Agreement, it may be terminated at
any time, with or without cause, by either party upon ninety (90) days prior
written notice of such termination to the other party. This Agreement will
additionally terminate automatically without notice: (1) if either party ceases
to exist (this shall not apply to General Agent unless all of the separate
corporations referred to collectively as General Agent cease to exist) or either
party becomes bankrupt or insolvent; (2) if this Agreement is assigned by either
party without the consent of the other party, voluntarily or involuntarily;
(3) as to any Products, if the Company ceases to issue such Products pursuant to
the terms of this Agreement or if General Agent provides the Company with
written notice that it will no longer market such Products; and (4) in any

26



--------------------------------------------------------------------------------



 



jurisdiction in which either the Company or General Agent no longer has all
necessary licenses to perform its duties under this Agreement. Should either
party lose a license to perform its duties hereunder, said party shall promptly
advise the other.
     B. Consequences of Termination
     In the event of termination, compensation on business previously written
hereunder, or business submitted to the Company through General Agent prior to
the date of such termination and then issued, shall be payable as it becomes due
in accordance with the terms of this Agreement. No new applications shall be
submitted by General Agent and General Agent shall return or destroy all
property of the Company unless otherwise agreed between the parties. If such
property is destroyed, General Agent shall furnish the Company with written
verification. Each party will promptly pay the other any fees, commissions, or
other monies owed hereunder, and all obligations of each party to the other
shall terminate other than as specifically otherwise indicated herein.
Outstanding initial and subsequent compensation shall be paid in the event of
termination as indicated below:
          (1) Initial Premiums. All commissions, trails, overrides and
allowances for Products in the process of delivery, or for Products which may be
subsequently issued on applications then pending, shall be payable to General
Agent according to the applicable compensation schedules in effect at the time
the properly completed application was submitted.
          (2) Subsequent Payments. All commissions, trails, overrides and
allowances shall be payable to General Agent, unless otherwise prohibited by
law, according to the applicable compensation schedules in effect at the time
the contract was issued.

27



--------------------------------------------------------------------------------



 



     In the event of termination, the Company shall continue to provide General
Agent with current customer information regarding continued in-force business
pursuant to Section XIII (C).
XXVI. Market Timing
     Market timing is against Broker/Dealer’s policy. The Company and
Broker/Dealer mutually agree to notify the other immediately should it suspect
market timing activity in any contracts sold under this Agreement. The parties
acknowledge that each of them may be under a separate duty to effect compliance
with legislation and regulation regarding market timing activities. The parties
shall use their best efforts to conform and coordinate their actions under, and
interpretations of, their respective polices and procedures in the performance
of the actions contemplated by this Agreement so as to ensure both compliance
with such legislation and regulation, and avoid conflicts among themselves. The
Company reserves the right to reject any purchase orders submitted by any
parties whom (or whose clients) Company determines to be engaging in market
timing activity but only upon consultation with General Agent.
XXVII. Waiver
     Forbearance, neglect or failure of either party to enforce strict
compliance with any or all provisions of this Agreement shall not waive any such
provision or release the other party hereto in any way. A waiver of a past act
or circumstance shall not constitute or be a course of conduct or waiver of any
subsequent action or circumstance.
XXVIII. Complete Agreement
     This Agreement, together with its attachments, contains the entire
Agreement between the parties concerning any transactions entered into on or
after the date hereof and replaces and

28



--------------------------------------------------------------------------------



 



supersedes all other Agreements (written and oral) between the parties with
regard to the subject matter. General Agent and Company hereby acknowledge that
they have not relied upon any representations other than the representations
expressly by contained within this Agreement.
XXIX. Miscellaneous
     A. This Agreement incorporates by reference all of its attachments and
their terms and conditions. In the event of a conflict between the terms and
conditions of this Agreement and any of its attachments, the terms and
conditions of the Agreement shall govern.
     B. In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     C. This Agreement shall be construed and enforced according to the laws of
the State of New York.
     D. For convenience, this instrument may be executed in one or more
counterparts, each of which shall be deemed in all respects an original.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and General Agent have caused this
instrument to be signed by their duly authorized officers effective as of the
day and year first above written.

                      ML Life Insurance Company of New York       Merrill Lynch,
Pierce, Fenner & Smith,
Incorporated    
 
                   
By:
  /s/ Ronald L. Ziegler       By:   /s/ Barry G. Skolnick    
 
                   
Name:
  Ronald L. Ziegler           Barry G. Skolnick    
Title:
  SVP           First Vice President    
 
                   
Date:
  December 28, 2007       Date:   December 28, 2007    

30



--------------------------------------------------------------------------------



 



              Merrill Lynch Life Agency Inc.   Merrill Lynch Life Agency Inc.  
  A Montana Corporation   An Puerto Rico Corporation     13-2910703   13-3113174
   
 
            Merrill Lynch Life Agency Inc.   Merrill Lynch Life Agency Inc.    
A Washington Corporation   A Virgin Islands Corporation     13-2808480  
13-3072924    
 
           
 
  By:   /s/ Mark T. Buchinsky    
 
           
 
      Mark T. Buchinsky    
 
      Vice President    
 
           
 
  Date:   December 28, 2007    

31



--------------------------------------------------------------------------------



 



Appendix A —
Available Products & Commission Schedule
(As of 03/03)
Gross compensation paid to Merrill Lynch Life Agency is confidential and must
not be disclosed to wholesalers or Financial Advisors.
B-Share & Bonus (upfront)

          Ages   Upfront   Trails
0-80
  5.25%   .45% in CDSC; .50% post CDSC
81-85
  2.75%   .45% in CDSC; .50% post CDSC
86-90
  1.75%   .45% in CDSC; .50% post CDSC

B-Share & Bonus (level)

          Ages   Upfront   Trails
0-80
  1.20%   1.20% yrs 2-3; 1.0% yrs 4+
81-85
    .75%   .75% yrs 2+
86-90
    .75%   .75% yrs 2+

C-Share

          Ages   Upfront   Trails
0-80
  1.20%   1.20%
81-85
    .75%     .75%
86-90
    .75%     .75%

L-Share

          Ages   Upfront   Trails
0-80
  2.75%   1.00%
81-85
  1.60%   1.00%
86-90
    .80%     .80%

•   Chargebacks on surrenders for all Variable Annuities: 100% months 0-6, 50%
months 7-12   •   Trails paid monthly within 10 business days after month end.  
•   Consistent age breaks as noted above

 



--------------------------------------------------------------------------------



 



Appendix B — Communication and Data Exchange Standards
Company will provide electronic means for data communication with General Agent
in a mutually agreed upon manner and form as set forth herein.
Depository Trust & Clearing Corporation (“DTCC”) Interface
The parties intend that the DTCC Insurance Processing System (IPS) Commissions,
Positions and Financial Activity interfaces will be used to transmit inforce
policy/contract values and commission information to General Agent on a daily
basis.
The DTCC IPS and the electronic file formats defined by that system, shall be
used by all companies for the transmission of information to the General Agent
on a daily basis. Company shall also support additional functions, such as daily
Licensing and Appointments and Electronic Applications using the DTCC processing
capability. Settlement of cash associated with transactions processed through
the DTCC system will be made using the money settlement services of the DTCC.
Electronic Order Entry for New Annuity Sales
General Agent requires that Company issue all new annuity contracts and accepts
subsequent premium transactions based upon the electronic transmission of an
electronic order entry system in accordance with General Agent specifications.
The parties intend that the AnnuityNet system will be used to transmit new
annuity contracts and subsequent premium transactions.
Appointment Processing
General Agent requires that the appointment process between the Jacksonville
servicing location and the Company home office be automated via the DTCC
Licensing and Appointment interface prior to introducing the Company into the
General Agent distribution channel.
Daily files need to be sent via the DTCC Licensing and Appointment interface.
Commissions Processing
Daily electronic feed of all commissions payable to General Agent provided via
DTCC interface.
In-force Policy/Contract Information/Financial Activity Reporting & Positions
Daily Feed of in-force policy/contract information/positions provided via the
DTCC Financial Activity Reporting (FAR) and Positions interface.

33



--------------------------------------------------------------------------------



 



Scrub Files
General Agent requires Company to receive a monthly electronic feed of ML
account numbers and associated agents for all inforce business provided via a
download file. Company will implement a monthly upload of this data into their
systems no less than five business days upon receipt.
E-Mail Connectivity
E-mail connectivity is required between the Company and General Agent through a
standard Internet process. Both parties will provide appropriate e-mail
addresses.
Future Enhancements
If Company has a website that is accessible by producers that contains pending
and inforce policy information, Company shall design a separate home page for
access by the General Agent and its designated producers. The technological,
security protection and access specifications as well as the aesthetic
considerations of this General Agent home page will be dictated by General
Agent. Company shall employ all appropriate measures to ensure that this
separate home page is accessible only to General Agent and its designated
producers as dictated by General Agent and inaccessible to any unauthorized
third party. This General Agent home page will contain links to the following
sections of the Company’s website: General Agent-approved policy forms and
marketing materials, pending case status, inforce policy information, state
availability grids/charts, producer licensing status and underwriting
requirements. Access to pending case status and inforce policy information shall
be limited on a producer-level basis, with full access being granted to General
Agent home office staff. Company shall employ all encryption methods required by
General Agent in connection with accessing and transmitting information.

34



--------------------------------------------------------------------------------



 



Appendix C
Customer Service Standards

                  Processing Transaction   Description   Start Date   End Date  
Processing Standard
Fund Transfers
  The contract owner requests reallocation of contract value of funds within the
variable annuity   The day Company receives a request to reallocate funds within
the variable annuity   The day Company service representative finalizes request
and notifies the client   Same day of receipt of request in good order
 
               
Surrenders
  The contract owner
terminates the
contract   The day Company receives a request to cancel the contract and begins
to analyze for client   The day Company service representative mails or wires
funds to client   Same day of receipt of request in good order
 
               
Annuity Contract Issuance
  The contract owner
requests new
contract   The day Company receives documentation and new money in good order  
The day Company mails issued contract to the client   Same day of receipt of
request in good order
 
               
External 1035
  The contract owner
requests external
exchange   The day Company receives an exchange request and begins to analyze
for client   The day Company service representative finalizes request and
notifies the client   5 business days
from receipt or
request in good
order
 
               
Beneficiary Changes
  The contract owner requests a change of beneficiary   The day Company receives
a request and begins to analyze for client   The day Company service
representative finalizes request and notifies the client   4 business days from
receipt of request in good order
 
               
Owner Name Changes
  The contract owner requests a change of owner or name   The day Company
receives a request and begins to analyze for client   The day Company service
representative finalizes request and notifies the client   5 business days from
receipt of request in good order
 
               
Address Changes
  The contract owner reports a change of mailing address   The day Company
receives a request
by mail or phone   The day Company
service
representative
processes request   3 business days from receipt of request in good order
 
               
FA Changes
  The contract owner
or ML requests a
change in FA number   The day Company
receives a request
by mail or phone   The day Company
service
representative
processes request   5 business days from receipt of request in good order

35



--------------------------------------------------------------------------------



 



                  Processing Transaction   Description   Start Date   End Date  
Processing Standard
ML Account Number
Changes
  The contract owner
or ML requests a
change in ML
account number   The day Company
receives a request
by mail or phone   The day Company
service
representative
processes request   5 business days from receipt of request in good order
 
               
Client Service
Phone Standards
  The contract owner
or ML contacts the
Company service
representative by
phone   When call is received at Company   When call is ended at Company   98%
of call answered 80% answered within 30 seconds 80% point of call resolution

36